Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered June 27, 2003, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree, petit larceny, criminal mischief in the third degree and criminal possession of a weapon in the third degree.
We previously withheld our decision in this appeal after rejecting an Anders brief, assigning new counsel and identifying at least one issue of arguable merit related to the severity of the sentence (40 AD3d 1308 [2007]). On resubmission, defendant’s essential contention on appeal is that his sentence is harsh and excessive.
Turning to the merits of that issue, our review of the record reveals neither an abuse of discretion by County Court nor the existence of extraordinary circumstances warranting a reduction of defendant’s sentence in the interest of justice (see People v Hoffler, 41 AD3d 891, 893 [2007], lv denied 9 NY3d 962 [2007]). Accordingly, the judgment is affirmed.
Cardona, P.J., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.